 

EXHIBIT 10.23

 

Shelby County, Tennessee

 

OPTION TO PURCHASE AGREEMENT

 

THIS OPTION TO PURCHASE AGREEMENT (this “Agreement”), is made as of this 17th
day of July 2002, by and between DAN PALMER AND EDWARD A. LABRY III, jointly and
severally, individuals having an address of 2525 Horizon Lake Drive, Memphis, TN
38133 (collectively, together with their respective heirs, permitted assigns
and/or designee(s), referred to herein as the “Optionor”) and CONCORD EFS, INC.,
a Delaware corporation with offices at 1100 Carr Road, Wilmington, Delaware
19809 (together with its permitted successors, assigns and/or designee(s),
“Optionee”).

 

BACKGROUND

 

A.  Optionor, contemporaneously with the execution of this Agreement, is
purchasing:

 

i.    An approximately 37.609 acre parcel of ground located on the south side of
Goodlett Farms Parkway and the east side of Charles Bryan Road in Shelby County,
Memphis, Tennessee, together with any improvements constructed thereon and all
easements, rights and privileges appurtenant thereto (collectively, the “Reaves
Land”), which constitutes a portion of an approximately 62.363 acre parcel,
consisting of the following five (5) Shelby County tax parcels; (i) district 2,
block 7, parcel 298, (ii) district 2, block 7, parcel 115, (iii) district 2,
block 7, parcel 244, (iv) district 2, block 7, parcel 270, and (v) district 2,
block 7, parcel 271 (collectively, the “Reaves Tract”) as more particularly
described on Exhibit A-1 attached hereto; and

 

ii.    An approximately 1.496 acre parcel of ground contiguous to the Reaves
Land located on the south side of Goodlett Farms Parkway and the east side of
Charles Bryan Road in Shelby County, Memphis, Tennessee, together with any
improvements constructed thereon and all easements, rights and privileges
appurtenant thereto (collectively, the “Appling Land”, and together with the
Reaves Land, the “Land”), which constitutes a portion of an approximately 3.624
acre parcel, also designated as the following Shelby County tax parcel: district
2, block 7, parcel 296 (collectively the “Appling Tract”, and collectively with
the Reaves Tract, the “Tracts”) as more particularly described on Exhibit A-2
attached hereto.

 

B.  Optionee, contemporaneously with the execution of this Agreement, is
purchasing the balance of the Tracts (collectively the “Concord Land”)
consisting of (i) an approximately 24.754 acre parcel of the Reaves Tract and
(ii) an approximately 2.128 acre parcel of the Appling Tract, both as more
particularly described on Exhibit A-3 attached hereto. Optionee will be
constructing an approximately 180,000 square foot headquarters office (including
warehouse space) and data center, together with appurtenant parking and related
improvements, on the Concord Land.

 

C.  Optionor wishes to grant unto Optionee the option to purchase the Land
together with licenses, approvals and warranties, if any, relating thereto
(collectively, the “Intangible



--------------------------------------------------------------------------------

 

Property”; and together with the Land, the “Property”) upon the terms and
conditions set forth herein, and Optionee wishes to accept such option to
purchase.

 

TERMS

 

NOW, THEREFORE, Optionor, for and in consideration of the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
hereby grants unto Optionee the option to purchase the Property on the terms
hereinafter set forth.

 

1.   Grant of Option.

 

Optionor hereby irrevocably grants unto Optionee and Optionee hereby accepts
from Optionor, the exclusive and irrevocable right and option (the “Option”) to
purchase the Property upon the terms and conditions set forth herein.

 

2.   Consideration for Option.

 

In consideration for the Option granted herein, Optionee has, among other
things, simultaneous with the execution hereof, paid to Optionor the sum of One
Thousand Dollars and no/100 ($1,000.00) (the “Option Payment”), receipt of which
is hereby acknowledged by Optionor.

 

3.   Term; Exercise of Option.

 

Optionee shall have the right to exercise the Option at any time on or after the
date of this Agreement for a period of five (5) years from the date hereof (the
“Option Period”). It is hereby acknowledged and agreed that the Option hereby
granted constitutes a present and absolute grant of the Option as of the date
hereof. Optionee shall exercise the Option by delivering written notice thereof
(the “Exercise Notice”) to Optionor, which notice shall specify (a) Optionee’s
initial determination of the Purchase Price (as defined below), and (b) the date
(the “Closing Date”) on which settlement hereunder shall occur (the “Closing”);
provided, however, that the Closing Date shall be no fewer than thirty (30) days
after the date of the Exercise Notice and no later than sixty (60) days after
the Option Period or, if later, 60 days after the Revocation Period (hereinafter
defined). The Closing shall be held at the offices of the Smith & Smith Law
Firm, 4917 William Arnold Road, Memphis, Tennessee, 38117, or at such other
location as the parties may mutually agree upon. Upon Optionee’s exercise of the
Option as above provided, this Agreement will automatically become an agreement
by Optionor to sell and convey the Property to Optionee and an agreement by
Optionee to purchase the Property from Optionor, in each case upon the terms and
conditions set forth herein.

 

4.   Right of First Refusal.

 

In addition to the foregoing rights, Optionor hereby grant Optionee a right of
first refusal for an additional five (5) years commencing immediately upon the
expiration of the Option Period to acquire the Property from Optionor in the
event Optionor wishes to sell the Property to an unrelated third party (the
“ROFR”). The foregoing ROFR shall not apply to (a) any sale or transfer of the
Property to an affiliate of Optionor, (b) any foreclosure sale or deed in lieu
of

 

-2-



--------------------------------------------------------------------------------

foreclosure transaction, (c) a transfer of the Property from one partner of
Optionor to another partner of Optionor (provided that the acquiring partner did
not become a partner for the purpose of circumventing the ROFR), (d) a transfer
of the Property to an Agency as part of a tax reduction or tax abatement program
in which Optionor leases the Property back from an Agency and then subleases to
a tenant, (e) a sale of the Property to the appropriate condemning authority
pursuant to eminent domain or under threat of eminent domain, or (f) if Optionor
creates a security interest in or transfers security title to the Property as
collateral for a loan. The foregoing ROFR shall be exercisable only as against
Optionor and shall not be exercisable as against any subsequent owner of the
Property (except following an exempted transfer under clauses (a), (c), (d) or
(f) above). Subject to the exceptions set forth above, in the event Optionor
receives or obtains a written offer to purchase the Property (an “Offer”),
Optionor shall forward a copy of the Offer to Optionee within two (2) Business
Days of Optionor’s receipt of the Offer. Optionee shall have a period of ten
(10) Business Days after receipt of the Offer to match the Offer. If Optionee
sends Optionor written notice matching the Offer, then this will automatically
become an agreement by Optionor to sell and convey the Property to Optionee and
an agreement by Optionee to purchase the Property from Optionor, in each case
upon the terms and conditions set forth herein. If Optionee fails to match the
Offer in writing within such ten (10) day period, time being of the essence,
Optionee shall be deemed to have rejected the Offer and thereupon Optionor shall
be free to sell the Property to any third party within 210 days at a price which
is not less than 95% of the price set forth in the Offer (and otherwise on
terms, taken as a whole, not materially more favorable to the buyer than those
offered to Optionee). In the event Optionor (x) does not sell the Property
within 210 days or (y) wishes to sell the Property at a price which is less than
95% of the price set forth in the Offer (or on materially better terms to the
buyer), Optionor shall first be required to, in the case of (x) again offer the
Property to Optionee in accordance with this Section 4 before selling the
Property to a third party or in the case of (y) offer the Property to Optionee
at such new price (and on such better terms) in accordance with the foregoing
procedures (except that the time period for acceptance by Optionee of the new
offer shall be five (5) Business Days) prior to selling the Property at such
price (or any lower price) and/or on such improved terms to any third party. In
the event Optionee fails to match the Offer by Optionor as aforesaid and
thereafter Optionor sells the Property to a third party within 210 days or in
the event of any sale or transfer of the Property under clauses (b), or (e)
above, the ROFR shall automatically terminate and Optionee shall have no further
ROFR with respect to the Property. The ROFR shall automatically expire (if not
sooner terminated in accordance herewith) on the 10th anniversary of the
Closing.

 

5.   Purchase Price.

 

The purchase price for the Property (the “Purchase Price”) shall be the Fair
Market Value for the Property as of the date of Optionee’s Exercise Notice. For
purposes of this Agreement, “Fair Market Value” shall mean the value of the
Property determined in accordance with the following procedures:

 

A.    FMV Notice. The Fair Market Value shall initially be determined by
Optionee in its reasonable discretion, and as communicated to Optionor in
Optionee’s Exercise Notice. Optionor shall advise Optionee in writing if it
accepts Optionee’s determination of the Fair Market Value (such notice, the “FMV
Response Notice”’) within fifteen (15) days of Optionor’s receipt of the
Exercise Notice from Optionee (“Optionor’s Review Period”). In the event

 

-3-



--------------------------------------------------------------------------------

 

Optionor fails to timely accept in writing such value proposed by Optionee, then
such proposal shall be deemed rejected, and Optionor and Optionee shall, for a
period of thirty (30) days after the end of Optionor’s Review Period (the
“Negotiation Period”), negotiate in good faith to try to reach agreement upon
the Fair Market Value, using their reasonable good faith efforts.

 

B.    FMV Deadlock. In the event Optionor and Optionee are unable to agree as to
the Fair Market Value of the Property by the end of the Negotiation Period (the
“FMV Deadlock Date”), then each party shall appoint an appraiser within ten (10)
Business Days after the FMV Deadlock Date; the two appraisers thus appointed
shall within ten (10) additional Business Days appoint a third appraiser for the
purpose of determining the Fair Market Value of the Property; and the three
appraisers so selected shall be instructed to complete their respective
appraisals of the Property and deliver the results of the same, in writing, not
later than sixty (60) days after the FMV Deadlock Date. The average of the three
appraisals (subject to the qualifications set forth below) shall be the Fair
Market Value for the Property and, thereby, the Purchase Price; provided,
however, in the event that any (but not more than one) appraisal submitted by an
appraiser varies five percent (5%) or more from the average of all three
appraisals, then such appraisal shall not be used and the Fair Market Value
shall be determined on the basis of the average of the other two appraisals.
Further, in the event that the highest and lowest appraisal each varies five
percent (5%) or more from the average of all three appraisals, or if fewer than
all three of the required appraisals shall have been received by Optionor and
Optionee, in writing, within sixty (60) days after the FMV Deadlock Date, then,
in either such case, the Fair Market Value shall be determined in accordance
with the following procedure: (1) if all three of the required appraisals are
timely received but there is a five percent (5%) or greater variance of both the
highest and lowest thereof with the average of all three as aforesaid, then the
Fair Market Value shall equal the average of (i) the middle appraisal amount,
and (ii) the Fair Market Value as determined by the then highest ranking officer
that is not an affiliate of either Optionor or Optionee of the local chapter of
the American Institute of Real Estate Appraisers (“AIREA”) or any successor
organization thereof (in any such case, an “AIREA Officer”); or (2) if fewer
than all three of the required appraisals shall have been timely received, then
the Fair Market Value shall equal the average of (i) the average of the
amount(s) of each appraisal that was timely received, and (ii) the amount of the
Fair Market Value as determined by the then highest ranking (and unaffiliated)
AIREA Officer or any successor organization thereof (except that if only one
appraisal is received, there shall be a panel of at least two unaffiliated AIREA
Officers which shall make the determination required in this clause (ii)). In
all cases, each appraiser selected by a party, and each appraiser selected by an
appraiser, must be an “MAI” qualified and licensed appraiser or must otherwise
be a member in good standing of the local AIREA, and must not be affiliated with
either party. Each party will pay the cost of its own appraiser and both parties
will share equally the costs of the third appraiser and of any AIREA Officer.
For the purposes of this Agreement, “Business Day” shall mean those days of the
week which are not a Saturday or Sunday, or New Year’s Day, President’s Day,
Martin Luther King Day, Memorial Day, Independence Day, Labor Day, Thanksgiving
Day or Christmas Day (on the days the foregoing holidays are generally
observed).

 

C.    Binding Effect. The Purchase Price as determined in accordance with the
foregoing procedure shall be binding on the parties and shall be payable by
Optionee to Optionor at the Closing. Notwithstanding the foregoing, Optionee
shall be permitted to revoke its exercise of the Option, for any reason or for
no reason at all, provided that it sends Optionor written

 

-4-



--------------------------------------------------------------------------------

 

notice of such revocation not later than the date which is ten (10) days
immediately following the final determination of the Purchase Price (the
“Revocation Period”). Notwithstanding any of the foregoing to the contrary, in
the event the Closing Date provided in the Exercise Notice would occur prior to
the expiration of the Revocation Period and Purchaser does not revoke its
exercise, such Closing Date shall automatically be extended to any Business Day
designated by Purchaser which is not more than 60 days after the end of the
Revocation Period).

 

6.   Covenants, Representations and Warranties of Optionor.

 

Each Optionor hereby covenants, represents and warrants to Optionee as follows:

 

A.    Authority. Each Optionor is an individual with the legal capacity to enter
into this Agreement and to consummate the transactions contemplated hereby. No
consents of any third party are required in connection with Optionor’s
performance hereunder. This Agreement constitutes the authorized, valid and
legally binding obligations of Optionor enforceable in accordance with its
terms.

 

B.    No Violation of Agreements or Applicable Laws. The execution and delivery
of this Agreement, the consummation of the transactions provided for herein and
the fulfillment of the terms hereof will not result in a breach of any of the
terms or provisions of, or constitute a default under any agreement of Optionor
or any instrument to which Optionor is a party or by which Optionor is bound, or
any order, writ, injunction or decree of any court or governmental department,
commission, board, bureau, agency or instrumentality, or any applicable law,
rule or regulation applicable to Optionor or the Property (collectively,
“Applicable Laws”). No order, consent, approval or authorization of any court or
governmental department, commission, board, bureau, agency or instrumentality is
necessary for the execution, delivery and performance of this Agreement, except
for such orders, consents, approvals or authorizations which have been obtained.

 

C.    Recording. Optionor has not taken and will not take any action that will
or may affect Optionor’s title to the Property except for the Permitted
Exceptions (hereinafter defined).

 

D.    Title. Optionor has and shall at all times maintain good and marketable
fee simple title to the Property subject to no leases, mortgages, liens,
pledges, encumbrances, easements, restrictions or other matters of any kind
except, (1) future utility easements necessary to service the Land and the
Concord Land (as opposed to any other property) and which are approved in
writing by Optionee, (2) liens for real estate taxes which are not yet due and
payable, (3) mortgage liens, provided Optionee has consented in writing thereto,
which consent will not be unreasonably withheld, conditioned or delayed,
provided that such mortgage liens are expressly made subject to this Agreement
and provide that the same shall be released upon the payment of the lesser of
(a) the outstanding indebtedness for which the mortgage lien is security; and
(b) the Purchase Price, and (4) the matters listed on Exhibit B hereto
(“Additional Permitted Exceptions”, and collectively with clauses (1), (2) and
(3), “Permitted Exceptions”).

 

E.    Litigation and Labor Disputes. There are no actions, suits or proceedings
pending, or to the knowledge of Optionor, threatened, against or affecting
Optionor or the Property before any court or before any governmental or
administrative body or agency, which if

 

-5-



--------------------------------------------------------------------------------

determined adversely to Optionor or the Property, individually or in the
aggregate, would have a material adverse effect on Optionor’s ability to perform
its obligations hereunder. Optionor is not a party to any labor dispute.

 

  F.   Environmental Matters.

 

i.        To the best of Optionor’s knowledge, the Property is in compliance
with Environmental Laws (as defined below). To the best of Optionor’s knowledge,
Optionor has obtained, or will obtain, and is in compliance with all licenses,
permits, certificates, authorizations, consents, approvals or other grants of
authority which are required (collectively, “Environmental Permits”) with
respect to the ownership, use, occupancy or operation of the Property under any
Applicable Law pertaining to human health or safety, Hazardous Substances (as
defined below) or the environment, including but not limited to, pollution or
protection of the environment (collectively, “Environmental Laws”).

 

ii.        To the best of Optionor’s knowledge, no hazardous or toxic
substances, materials or wastes, pollutants or contaminants, including, without
limitation, petroleum and petroleum products, asbestos and PCBs (as defined
below) (collectively, “Hazardous Substances”) have been released, spilled,
leaked, discharged, disposed of, pumped, poured, emitted, emptied, injected,
leached, dumped or allowed to escape or threatened to release (each, a
“Release”) on, at, under, above, through or from the Property in violation of
applicable Environmental Laws or in a manner which requires or could require
investigation, remediation or any other response action or could result in
liability under applicable Environmental Laws. Optionor has no knowledge of any
Release of a Hazardous Substance and Optionor has not received any notification
of a Release of a Hazardous Substance pursuant to any Environmental Law with
respect to the Property.

 

iii.        The Property is not listed or, to Optionor’s knowledge, proposed for
listing on the National Priority List promulgated pursuant to the Comprehensive
Environmental Compensation Liability Act of 1980, as amended (“CERCLA”), nor is
it listed on the Comprehensive Environmental Response Compensation Liability
Information System (“CERCLIS”) or on any state list of sites requiring
environmental investigation or clean-up.

 

iv.        Optionor has not received, and, to Optionor’s knowledge, no one else
has received any request for information, notice of claim, demand or other
notification that it is or may be potentially responsible with respect to any
investigation or clean-up of Hazardous Substance Releases at or from the
Property.

 

v.        To the best of Optionor’s knowledge, no polychlorinatcd biphenyls
(“PCBs”) are or have been present at the Property and no underground or
aboveground storage tanks are or have been present at the Property.

 

G.         Tax Returns and Payments. Optionor has filed and at all times while
this Agreement is in effect will continue to file all tax returns required by
Applicable Laws to be filed by it and has paid (and will hereafter pay) all
taxes, assessments and other governmental charges levied upon it or on any of
its properties, assets, income or franchises which are due and payable, other
than those presently payable without penalty or interest.

 

-6-



--------------------------------------------------------------------------------

 

The representations and warranties contained herein shall survive for a period
of one (1) year from the date of Closing.

 

7.   Conveyance of Title.

 

At Closing, Optionor shall convey to Optionee, or its designee, by special
warranty deed in form satisfactory to Optionee (the “Deed”), good and marketable
fee simple title to the Property, free and clear of all leases, mortgages,
liens, pledges, encumbrances, easements, restrictions and other matters, except
the Permitted Exceptions (but excluding any monetary liens) and title will be
insurable as such in the amount of the Purchase Price by a title insurance
company selected by Optionee at such company’s regular rates pursuant to an ALTA
1970 owner’s policy (as amended). At Closing, Optionor shall provide such
affidavits and indemnities as may be necessary for Optionee’s title insurance
company to provide affirmative coverage against mechanic’s liens or claims and
parties in possession, if any, and to issue the aforementioned non-imputation
endorsement.

 

8.   Expenses of Closing; Prorations.

 

A.        Appointments. Except as otherwise specifically provided below, all
expenses and obligations relating to the operation of the Property (including,
without limitation, real estate taxes and any common area and maintenance
expenses arising from the Declarations of Covenants, Conditions and Restrictions
for Goodlett Farms Corporate Park, including costs for maintaining the Goodlett
Farms Parkway Median Strip) shall be pro rated between Optionor and Optionee as
of midnight of the day preceding the Closing Date. Whether amounts are allocable
for the above purposes for the period before or after Closing shall be
determined in accordance with generally accepted accounting principles using the
accrual method. In furtherance of the foregoing:

 

i.         Taxes. All real estate taxes, charges and assessments affecting the
Property shall be pro rated on a per diem basis as of midnight of the day
preceding the Closing Date, disregarding any discount or penalty (unless taxes
were paid at the discounted rate) and on the basis of the fiscal year of the
authority levying the same. If any of the same have not been finally assessed as
of the Closing Date for the current fiscal year of the taxing authority, then
the same shall be adjusted at Closing based upon the most recently issued bills
therefor, and shall be re-adjusted immediately when and if final bills are
issued; but if on the Closing Date the Property shall be affected by any special
assessment, then all unpaid installments of such assessment shall be paid and
discharged by Optionor prior to or at Closing. The foregoing obligations shall
survive Closing.

 

ii.         Transfer Taxes. At Closing, Optionee shall pay for any and all
state, city, county and municipal realty transfer taxes payable in connection
with the conveyance of the Property at Closing and the consummation of the
transactions contemplated hereby but not any “roll-back” or other taxes, if any,
relating to any preferential tax treatment of the Property on or prior to the
Closing Date.

 

iii.       Utilities. Charges, if any, for water, electricity, sewer rental, gas
and all other utilities to the Property titled in the name of Optionor shall be
pro rated on a per diem basis

 

-7-



--------------------------------------------------------------------------------

as of midnight of the day preceding the Closing Date, disregarding any discount
or penalty and on the basis of the fiscal year or billing period of the
authority, utility or other person levying or charging for the same. If the
consumption of any of the foregoing is measured by meters, then in lieu of
apportionment as aforesaid Optionor shall, not earlier than the day preceding
the Closing Date, obtain a reading of each such meter and Optionor shall pay all
charges thereunder through the date of the meter readings. If there is no such
meter or if the bills for any of the foregoing have not been issued prior to the
Closing Date, the charges therefor shall be adjusted at the Closing on the basis
of charges for the prior period for which bills were issued and shall be further
adjusted when the bills for the current period are issued. The foregoing
obligations shall survive Closing. Optionor and Optionee shall cooperate to
cause the transfer of the Property’s utility accounts from Optionor and
Optionee.

 

B.         Expenses. Each party will pay all its own expenses incurred in
connection with this Agreement and the transactions contemplated hereby,
including, without limitation, (i) all costs and expenses stated herein to be
borne by a party, and (ii) all of their respective accounting, legal and
appraisal fees. Optionee, in addition to its other expenses, shall pay for (x)
all recording charges incident to the recording of the deed for the Property,
and (y) all title insurance premiums and survey expenses.

 

9.   Closing Obligations of Optionor.

 

At the Closing, and as a condition precedent to Optionee’s obligation to pay the
Purchase Price, Optionor shall deliver to Optionee the following:

 

A.         The Deed;

 

B.         A General Assignment (if applicable) in form reasonably satisfactory
to Optionee pursuant to which Optionor shall assign to Optionee all of
Optionor’s right, title and interest in and to all Intangible Property
including, without limitation, all approvals, permits, licenses, warranties,
guaranties, plans, specifications and other agreements relating to the Property;

 

C.         Such other instruments of conveyance or transfer as Optionee may
reasonably request in order to effect more fully the transactions contemplated
by this Agreement;

 

D.         Such certificates, affidavits and other documents as Optionee’s title
insurance company shall reasonably request to insure title;

 

E.         Originals of all permits, approvals, licenses, drawings,
specifications, warranties, contracts as well as any other documentation in the
possession of or owned by Optionor, if any, which could reasonably be used by
Optionee in connection with Optionee’s ownership of the Property;

 

F.         An affidavit of Optionor in a form satisfying the requirements of the
regulations promulgated under Section 1445 of Internal Revenue Code of 1986, as
amended, or any successor provision and stating that Optionor is not a foreign
person ; and

 

G.         A certificate addressed to Optionee, recertifying and remaking all of
the representations and warranties of Optionor contained herein as of the date
of Closing.

 

-8-



--------------------------------------------------------------------------------

 

10.   Taxes and Assessments.

 

So long as this Agreement is in effect, Optionor shall pay not later than five
(5) days prior to the date when penalties and interest will accrue, all real
estate taxes, assessments, water and sewer rents and similar annual charges
attributable to the Property and Optionor shall provide Optionee with evidence
of such payment within ten (10) days after the date paid.

 

11.   Brokers and Salesmen.

 

Optionor and Optionee each represent and warrant to the other that they have not
dealt with any real estate broker, salesman, agent or finder in connection with
the Option to purchase the Property. Each party agrees to indemnify, defend and
save the other harmless from the claims or demands of any real estate broker,
salesman, or agent or finder claiming to have dealt with the indemnifying party.
Such indemnity shall include, without limitation, the payment of all costs,
expenses and reasonable attorney’s fees incurred or expended in the defense of
such claims or demands, whether or not legal action or suit shall be commenced
in defense thereof. The terms of this Paragraph shall survive the Closing
indefinitely.

 

12.   Default.

 

A.         Optionor’s Default. In the event of a failure by Optionor to perform
and comply with any of the terms and provisions of this Agreement, Optionee
shall have all rights and remedies at law or in equity including, without
limitation, the following rights: (i) to rescind its exercise of the Option and
receive a refund of the Purchase Price, if then paid, (ii) to seek specific
performance of Optionor’s obligations under this Agreement, or (iii) to declare
Optionor in default and bring one or more actions for damages. If Optionor’s
default is the failure to deliver title to the Property as required hereunder,
Optionee shall have the option to take such title as Optionor can give but with
an abatement of the Purchase Price equal to the aggregate amount required to be
paid in order to remove, cure or otherwise compensate Optionee for all liens and
encumbrances which are not Permitted Exceptions.

 

B.         Optionee’s Default. If Optionee exercises the Option (and has not
timely revoked such exercise in accordance herewith) and all conditions
precedent to Closing hereunder have been satisfied or waived by Optionee in
writing, and Optionee thereafter fails or refuses to perform its obligations
hereunder upon Closing, Optionor shall have all rights and remedies available at
law or in equity.

 

13.   Insurance.

 

Optionor shall give prompt written notice to Optionee of any claims against
Optionor relating in any manner to the Property. Optionee shall at all times
during the Option Period maintain in full force and effect, liability insurance
in commercially reasonable amounts and with reputable insurers.

 

14.   Eminent Domain.

 

In the event Optionor or Optionee receives any notice of any condemnation
proceedings or other proceedings in the nature of eminent domain affecting the
Property, it will forthwith

 

-9-



--------------------------------------------------------------------------------

send a copy of such notice to the other. If, in Optionee’s sole discretion, it
determines that any condemnation or taking will have a material adverse effect
on Optionee’s intended use of the Property (a “Total Taking”), then, in such
event, Optionee shall have the right to cancel any previous exercise of the
Option. In the event of any condemnation or taking where Optionee has not then
exercised the Option, Optionor shall be entitled to all condemnation awards and
proceeds. Except as expressly set forth in this Paragraph 13, no taking or
condemnation shall in any way affect, nullify or impair Optionee’s rights
hereunder.

 

15.   Additional Covenants of Optionor.

 

From and after the date hereof and at all times prior to the end of the Option
Period, Optionor shall:

 

A.         maintain the Property substantially in the condition as it exists on
the date hereof and not construct any improvements thereon;

 

B.         provide Optionee with prompt written notice of any notice, inquiry,
complaint or request for information received from any governmental authority
with respect to the Property including, without limitation, any investigation or
request for information regarding any environmental claim or condition or any
alleged violation of any Applicable Laws, including, without limitation,
Environmental Laws.

 

C.         not sell, transfer, lease, pledge, hypothecate or otherwise encumber
any direct or indirect interest in the Property or any portion thereof or any
direct or indirect interest of Optionor therein except for the Permitted
Exceptions.

 

D.         not enter into any service or other contracts which are not
cancelable upon thirty (30) days or less notice without penalty or which would
be binding on Optionee after Closing, in either case without the prior written
consent of Optionee.

 

E.         notify Optionee in writing promptly after it becomes aware of any
factor or circumstance which makes any representation or warranty herein untrue
or misleading in any material respect or jeopardizes or impairs Optionor’s
ability to perform any covenant or agreement herein contained.

 

16.   Notices.

 

All notices or other communications hereunder shall be in writing, may be given
and received by legal counsel and shall be deemed to have been given only (i) if
hand delivered, then if and when delivered to the respective parties at the
below addresses (or at such other address as a party may hereafter designate for
itself by notice to the other party as required hereby), (ii) if sent by a
nationally recognized overnight courier service, then on the next business day
after deposit with such courier (provided next business day service is selected
and the courier service provides confirmation of the delivery of the notice);
(iii) if mailed by certified or registered mail, return receipt requested, then
on the third (3rd) business day following the date on which such communication
is deposited in the United States mails provided the U.S. Postal Service
provides confirmation of the delivery of the notice (if not a P.O. box); or (iv)
by fax with printed confirmation of receipt, then as of the date of the fax
transmission provided that an original is also sent to the intended addressee by
one of the methods of notice set forth in clauses (i)-(iii), in each case
addressed to the respective parties at the below addresses (or at such other

 

- 10 -



--------------------------------------------------------------------------------

address as a party may hereafter designate for itself by notice to the other
party as required hereby).

 

If to Optionee:

 

Concord EFS, Inc.

1100 Carr Road

Wilmington, DE 19809

Attn: Edward T. Haslam

Fax number: 302.791.8764

Telephone number: 302.791.8082

   

With a required copy to:

   

Dechert

1717 Arch Street

4000 Bell Atlantic Tower

Philadelphia, PA 19103-2793

Attn: Glenn D. Blumenfeld, Esq.

Fax number: 215.994.2222

Telephone number: 215.994.2957

   

If to Optionor: Dan M. Palmer and Edward A. Labry III

2525 Horizon Lake Drive

Memphis, TN 38133

Attn: Dan M. Palmer

Fax number: 901-381-5575

Telephone number: 901-371-8011

   

With a required copy to:

   

Smith & Smith Law Firm

4917 William Arnold Road

Memphis, TN 38117

Attn: Jim Smith

Fax number: 901.680.9289

Telephone number: 901.683.0223

 

Either party may from time to time change the address to which notice under this
Agreement shall be given to such party, upon five days’ prior written notice to
the other party in accordance with the terms hereof.

 

17.   Recording.

 

On the date of this Agreement, Optionor and Optionee shall execute a memorandum
of this Agreement in the form of Exhibit C attached hereto (the “Memorandum of
Option to Purchase”) and shall cause such Memorandum of Option to Purchase to be
recorded in the public records of Shelby County, Tennessee. In the event the
Option is not exercised by Optionee by the end of the Option Period, Optionee
shall, at Optionor’s request, execute a termination of option in recordable
form.

 

-11-



--------------------------------------------------------------------------------

 

18.   Indemnity.

 

Optionor shall indemnify, defend and save Optionee harmless from and against any
and all suits, claims, causes of action, damages and costs (including reasonable
attorneys fees and court costs) arising out of any breach of this Agreement by
Optionor including, without limitation, any breach of any covenant,
representation or warranty. The foregoing indemnity shall survive Closing
hereunder for a period of one (1) year and one (1) day after the Option Period.

 

19.   No Partnership or Joint Venture.

 

Nothing within this Agreement, nor any act of either party pursuant hereto shall
be deemed to constitute the parties as partners or joint venturers with regard
to the Property, and neither party shall hold itself out as being the partner or
joint venturer of or with the other party.

 

20.   Entire Agreement.

 

This Agreement, together with the Exhibits hereto, contains the entire agreement
of the parties with regard to the subject matter hereof and may not be modified
or amended except in writing.

 

21.   Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Tennessee (but not including the choice of law provisions thereof).

 

22.   Successors and Assigns.

 

Subject to Paragraph 14 (C) above and all other provisions of this Agreement
providing that Optionor shall not transfer the Property, this Agreement shall
inure to the benefit of and be binding upon Optionor and Optionee and their
respective permitted successors and assigns. Optionee may, without Optionor’s
consent or approval, assign this Agreement by one or more successive assignments
to any entity that acquires Optionee’s business at the Concord Land (including
any merger or acquisition of all or substantially all of the stock or assets of
Optionee) and the Concord Land. Upon any such assignment the assignee shall have
all the rights and obligations of Optionee hereunder and Optionee shall
thereupon, automatically and without the execution of further instruments or
documents, be relieved and released of and from all obligations hereunder.
Optionee also may designate a nominee to take title to the Property at Closing
without Optionor’s consent or approval.

 

23.   Covenants Running with the Land.

 

All of the covenants, agreements, conditions and undertakings in this Agreement
shall be construed as covenants running with the Land until Closing.

 

24.   Severability and Construction.

 

-12-



--------------------------------------------------------------------------------

 

If any provision of this Agreement is invalid or unenforceable for any reason,
all other provisions of this Agreement shall be and remain in full force and
effect. Should any provision of this Agreement require judicial interpretation,
the parties hereto agree that the court interpreting or construing the same
shall not apply the presumption that the terms hereof be more strictly construed
against one party, it being acknowledged and agreed that both Optionor and
Optionee are sophisticated parties, have been represented by counsel and have
participated in the arms-length negotiation and preparation of this Agreement.

 

25.   Further Assurances.

 

The parties shall execute, acknowledge and deliver to each other such additional
assurances and documents as the other may reasonably request to effectuate the
purposes of this Agreement.

 

26.         Nonmerger. In the event Optionee holds at Closing any other interest
in or title to the Property or any portion thereof, the acquisition of fee title
shall not effect a merger of title unless such intent is expressly stated in the
Deed to the Property accepted by Optionee.

 

[SIGNATURES ON FOLLOWING PAGE]

 

-13-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed these presents as of the day
and year first aforesaid.

 

OPTIONOR:

DAN M. PALMER

/s/ Dan M. Palmer

--------------------------------------------------------------------------------

EDWARD A. LABRY III

/s/ Edward A. Labry III

--------------------------------------------------------------------------------

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

-14-



--------------------------------------------------------------------------------

 

State                     of   Tennesse                :

                                                                     :          
  ss

County of   Shelby                                     :

 

On the 9th day of July, 2002, before me, subscriber, a Notary Public in and for
the State and County aforesaid, personally appeared and acknowledged himself to
be DAN M. PALMER, and that he, being authorized to do so, executed the foregoing
instrument for the purposes therein contained.

 

WITNESS my hand and seal the day and year aforesaid

 

[Notarial Seal]

 

My Commission Expires: November 29, 2004

 

/s/ James M. Smith

--------------------------------------------------------------------------------

Notary Public

 

State                     of   Tennessee              :

                                                                     :          
  ss

County of   Shelby                                    :

 

 

On the 9th day of July, 2002, before me, subscriber, a Notary Public in and for
the State and County aforesaid, personally appeared and acknowledged himself to
be EDWARD A. LABRY, III, and that he, being authorized to do so, executed the
foregoing instrument for the purposes therein contained.

 

WITNESS my hand and seal the day and year aforesaid

 

[Notarial Seal]

 

My Commission Expires: November 29, 2004

 

/s/ James M. Smith

--------------------------------------------------------------------------------

Notary Public

 

-15-



--------------------------------------------------------------------------------

 

 

OPTIONEE:

 

 

CONCORD EFS, INC., a Delaware corporation

 

By:

 

/s/    Edward T. Haslam        

--------------------------------------------------------------------------------

   

Name:    Edward T. Haslam

Title:      Chief Financial Officer

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

-16-



--------------------------------------------------------------------------------

 

 

State                     of   Delaware                :

                                      
                             :            ss

County of   New Castle                             :

 

On the 17th day of July, 2002, before me, subscriber, a Notary Public in and for
the State and County aforesaid, personally appeared Edward T. Haslam who
acknowledged himself to be Chief Financial Officer of CONCORD EFS, INC., a
Delaware corporation, and that he, being authorized to do so, executed the
foregoing instrument for the purposes therein contained by signing the name of
the Company by himself as such officer.

 

WITNESS my hand and seal the day and year aforesaid

 

[Notarial Seal]

 

My Commission Expires: May 31, 2003

 

/s/    Debra S. Kerr        

--------------------------------------------------------------------------------

Notary Public

 

-17-



--------------------------------------------------------------------------------

 

SCHEDULE OF EXHIBITS

 

 

EXHIBIT A-1

  

Description of Reaves Tract

EXHIBIT A-2

  

Description of Appling Tract

EXHIBIT A-3

  

Description of Concord Land

EXHIBIT B

  

Additional Permitted Exceptions

EXHIBIT C

  

Form of Memorandum of Option to Purchase

 

-18-



--------------------------------------------------------------------------------

 

EXHIBIT A-1

 

DESCRIPTION OF REAVES TRACT

 

Exhibit A

Legal Description

 

BEING A SURVEY OF PART OF THE SAM N. REAVES, JR., TRUSTEE PROPERTY AS RECORDED
IN INSTRUMENT AA-6492 AND PART OF TRACTS 2, 3, 4, AND 5 OF THE SAM REAVES
TRUSTEE PROPERTY AS RECORDED IN INSTRUMENT BN-2392 ALSO BEING PART OF THE
PROPERTY SHOWN ON THE OUTLINE PLAN FOR THE GOODLETT FARMS EAST PLANNED
DEVELOPMENT AS RECORDED IN PLAT BOOK 133, PAGE 17 AND PART OF THE PROPERTY SHOWN
ON THE OUTLINE PLAN FOR THE GOODLETT FARMS EAST, FIRST ADDITION P.D. AS RECORDED
IN PLAT BOOK 145, PAGE 26, ALL OF RECORD IN THE SHELBY COUNTY REGISTER’S OFFICE,
LOCATED IN SHELBY COUNTY, TENNESSEE AND BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

 

BEGINNING AT A POINT ON THE SOUTHEAST LINE OF GOODLETT FARMS PARKWAY
(RIGHT-OF-WAY VARIES), SAID POINT BEING THE NORTHEAST CORNER OF THE INDUSTRIAL
DEVELOPMENT BOARD OF THE CITY OF MEMPHIS AND COUNTY OF SHELBY, TENNESSEE
PROPERTY (FN-6431) AND THE PROPERTY SHOWN ON THE FINAL PLAT FOR PHASE 6 OF THE
GOODLETT FARMS EAST P.D. AS RECORDED IN PLAT BOOK 155, PAGE 24 AT SAID
REGISTER’S OFFICE, THENCE ALONG THE SOUTHEAST LINE OF SAID GOODLETT FARMS
PARKWAY FOLLOWING A 858.42 FOOT RADIUS CURVE TO THE LEFT AN ARC DISTANCE OF
170.97 FEET (CHORD N76°01’55”E 170.69 FEET) TO A POINT ON THE CENTERLINE OF A
PROPOSED ROAD; THENCE S23°22’41”E ALONG THE CENTERLINE OF SAID PROPOSED ROAD A
DISTANCE OF 154.04 FEET TO THE POINT OF CURVATURE; THENCE CONTINUING ALONG THE
CENTERLINE OF SAID PROPOSED ROAD FOLLOWING A 500.00 FOOT RADIUS CURVE TO THE
LEFT AN ARC DISTANCE OF 659.27 FEET (CHORD S61°09’04”E 612.54 FEET) TO THE POINT
OF TANGENCY; THENCE N81°04’32”E AND CONTINUING ALONG THE CENTERLINE OF SAID
PROPOSED ROAD A DISTANCE OF 618.23 FEET TO THE POINT OF CURVATURE; THENCE
CONTINUING ALONG THE CENTERLINE OF SAID PROPOSED ROAD FOLLOWING A 500.00 FOOT
RADIUS CURVE TO THE LEFT AN ARC DISTANCE OF 666.90 FEET (CHORD N42°51’55”E
618.55 FEET) TO THE POINT OF TANGENCY; THENCE N4°39’18”E AND CONTINUING ALONG
THE CENTERLINE OF SAID PROPOSED ROAD A DISTANCE OF 220.51 FEET TO A POINT ON THE
SOUTH LINE OF THE APPLING ASSOCIATES PROPERTY (AS-8454); THENCE S85°46’44”E
ALONG THE SOUTH LINE OF THE SAID APPLING ASSOCIATES PROPERTY A DISTANCE OF
678.04 FEET TO A POINT ON THE CENTERLINE OF GARRETT RIDGE ROAD (OLD APPLING
ROAD); THENCE S4°00’05”W ALONG THE CENTERLINE OF SAID GARRETT RIDGE ROAD A
DISTANCE OF 67.46 FEET TO A POINT; THENCE S4°10’19”W AND CONTINUING ALONG THE
CENTERLINE OF SAID GARRETT RIDGE ROAD A DISTANCE OF 509.99 FEET TO A POINT;
THENCE N85°04’08”W ACROSS GARRETT RIDGE ROAD AND ALONG THE NORTH LINE OF THE
JIMMIE HOOKER ET UT. AND

 

-19-



--------------------------------------------------------------------------------

BERTHA HOOKER PROPERTY (DG-0654) A DISTANCE OF 226.20 FEET TO THE NORTHWEST
CORNER OF THE SAID HOOKER PROPERTY; THENCE S4°28’07”W ALONG THE WEST LINE OF THE
SAID HOOKER PROPERTY, THE WEST OF THE JIMMIE TAYLOR AND WIFE IDA TAYLOR PROPERTY
(F6-1952) AND THE WEST LINE OF THE VEESTER WASHINGTON PROPERTY (CD-9230) A
DISTANCE OF 227.65 FEET TO A FOUND PIPE AT THE SOUTHWEST CORNER OF THE SAID
WASHINGTON PROPERTY; THENCE S86°14’09”E ALONG THE SOUTH LINE OF THE SAID
WASHINGTON PROPERTY A DISTANCE OF 202.36 FEET TO A POINT ON THE EAST LINE OF
GARRETT RIDGE ROAD (25.00 FEET WEST OF THE CENTERLINE); THENCE S4°10’19”W ALONG
THE WEST LINE OF SAID GARRETT RIDGE ROAD A DISTANCE OF 272.00 FEET TO A POINT ON
THE NORTH LINE OF DEXTER ROAD (25.00 FEET NORTH OF THE CENTERLINE); THENCE
N85°38’07”W ALONG THE NORTH LINE OF SAID DEXTER ROAD A DISTANCE OF 152.40 FEET
TO A POINT; THENCE N89°06’19”W AND CONTINUING ALONG THE NORTH LINE OF SAID
DEXTER ROAD A DISTANCE OF 94.00 FEET TO A POINT; THENCE S89°42’08”W AND
CONTINUING ALONG THE NORTH LINE OF SAID DEXTER ROAD A DISTANCE OF 13.00 FEET TO
THE SOUTHEAST CORNER OF THE EVERETT LEON GARRETT PROPERTY (AP-7350); THENCE
N2°03’25”E ALONG THE EAST LINE OF THE SAID GARRETT PROPERTY A DISTANCE OF 150.01
FEET TO THE NORTHEAST CORNER OF THE SAID GARRETT PROPERTY; THENCE S89°51’31”W
ALONG THE NORTH LINE OF THE SAID GARRETT PROPERTY A DISTANCE OF 100.00 FEET TO A
FOUND PIPE; THENCE S84°40’44”W AND CONTINUING ALONG THE NORTH LINE OF THE SAID
GARRETT PROPERTY A DISTANCE OF 48.60 FEET TO THE NORTHEAST CORNER OF THE JOHN
BUCHANAN AND WIFE DOROTHY M. BUCHANAN PROPERTY; THENCE S80°31’59”W ALONG THE
SOUTHERN MOST NORTH LINE OF THE SAID BUCHANAN PROPERTY A DISTANCE OF 51.47 FEET
TO A POINT ON THE WESTERN MOST EAST LINE OF THE SAID BUCHANAN PROPERTY; THENCE
N3°48’09”E ALONG THE WESTERN MOST EAST LINE OF THE BUCHANAN PROPERTY A DISTANCE
OF 50.00 FEET TO A FOUND PIPE AT THE NORTHERN MOST NORTHEAST CORNER OF THE SAID
BUCHANAN PROPERTY; THENCE S79°23’25”W ALONG THE NORTHERN MOST NORTH LINE OF THE
SAID BUCHANAN PROPERTY A DISTANCE OF 23.00 FEET TO THE NORTHEAST CORNER OF THE
ALLIE MONE DEAN PROPERTY (HD-6741); THENCE S74°30’54”W ALONG THE NORTH LINE OF
THE DEAN PROPERTY A DISTANCE OF 75.00 FEET TO THE NORTHEAST CORNER OF THE
BEVERLY AND ABERBELL JONES PROPERTY (TAX ID # D02-07-00122); THENCE S64°54’51”W
ALONG THE NORTH LINE OF THE SAID JONES PROPERTY A DISTANCE OF 223.00 FEET TO THE
NORTHEAST CORNER OF THE STANLEY WRIGHT PROPERTY (GJ-2223); THENCE S59°26’56”W
ALONG THE NORTH LINE OF THE SAID WRIGHT PROPERTY A DISTANCE OF 75.00 FEET TO A
THE NORTHWEST CORNER OF THE SAID WRIGHT PROPERTY; THENCE S4°l9’56”W ALONG THE
WEST LINE OF THE SAID WRIGHT PROPERTY A DISTANCE OF 200.00 FEET TO A POINT ON
THE NORTH LINE OF SAID DEXTER ROAD; THENCE S57°41’56”W ALONG THE NORTH LINE OF
SAID DEXTER ROAD A DISTANCE OF 30.80 FEET TO A POINT; THENCE N85°22’00”W ALONG
THE NORTH LINE OF THE JENNIE PINSON PROPERTY (R4-8927) AND ALONG THE NORTH LINE
OF LOT 2 OF THE PINSON SUBDIVISION (PLAT BOOK 32, PAGE 44) A DISTANCE OF 679.20
FEET TO A FOUND PIPE; THENCE S4°57’51”W A

 

-20-



--------------------------------------------------------------------------------

DISTANCE OF 37.61 FEET TO FOUND PIPE; THENCE N86°15’35”W AND CONTINUING ALONG
THE NORTH LINE OF SAID LOT 2 AND ALONG THE NORTH LINE OF THE B.P. AND R.V.
ROGERS PROPERTY (TAX ID # D02-07-G00001C) A DISTANCE OF 803.33 FEET THE
SOUTHEAST CORNER OF THE SAID INDUSTRIAL DEVELOPMENT BOARD OF THE CITY OF MEMPHIS
AND COUNTY OF SHELBY, TENNESSEE PROPERTY (FN-6431); THENCE N3°31’48”W ALONG THE
EAST LINE OF THE SAID BOARD PROPERTY A DISTANCE OF 849.64 FEET TO THE POINT OF
BEGINNING AND CONTAINING 1,640,871 SQUARE FEET, OR 37.669 ACRES.

 

TOGETHER WITH A PARCEL BEING A SURVEY OF PART OF THE APPLING ASSOCIATES PROPERTY
AS RECORDED IN INSTRUMENT AS-8454 ALSO BEING PART OF THE PROPERTY SHOWN ON THE
OUTLINE PLAN FOR THE GOODLETT FARMS EAST PLANNED DEVELOPMENT AS RECORDED IN PLAT
BOOK 133, PAGE 17 AND PART OF THE PROPERTY SHOWN ON THE OUTLINE PLAN FOR THE
GOODLETT FARMS EAST, FIRST ADDITION P.D. AS RECORDED IN PLAT BOOK 145, PAGE 26,
ALL OF RECORD IN THE SHELBY COUNTY REGISTER’S OFFICE, LOCATED IN SHELBY COUNTY,
TENNESSEE AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT A FOUND IRON PIN AT THE SOUTHWEST CORNER OF THE PROPERTY SHOWN ON
THE FINAL PLAT FOR PHASE 7 OF THE GOODLETT FARMS EAST PLANNED DEVELOPMENT AS
RECORDED IN PLAT BOOK 160, PAGE 32 AT SAID REGISTER’S OFFICE; THENCE S84°50’42”E
ALONG THE SOUTH LINE OF SAID PHASE 7 AND ALONG THE EASTERLY EXTENSION OF THE
SOUTH LINE OF SAID PHASE 7 A DISTANCE OF 1135.68 FEET TO THE POINT OF BEGINNING;
THENCE S84°50’42”E AND CONTINUING ALONG THE EASTERLY EXTENSION OF THE SOUTH LINE
OF SAID PHASE 7 A DISTANCE OF 677.05 FEET TO A POINT ON THE CENTERLINE OF
GARRETT RIDGE ROAD (OLD APPLING ROAD); THENCE S4°00’05”W ALONG THE CENTERLINE OF
SAID GARRETT RIDGE ROAD A DISTANCE 87.99 FEET TO THE SOUTHEAST CORNER OF THE
SAID APPLING ASSOCIATES PROPERTY; THENCE N85°46’44”W ALONG THE SOUTH LINE OF THE
SAID APPLING ASSOCIATES PROPERTY A DISTANCE OF 678.04 FEET TO A POINT ON THE
CENTERLINE OF A PROPOSED ROAD; THENCE N4°39’18”E ALONG THE CENTERLINE OF SAID
PROPOSED ROAD A DISTANCE OF 99.03 FEET TO THE POINT OF BEGINNING AND CONTAINING
63,352 SQUARE FEET, OR 1.454 ACRES.

 

-21-



--------------------------------------------------------------------------------

 

EXHIBIT A-2

 

DESCRIPTION OF APPLING TRACT

 

BEING A SURVEY OF PART OF APPLING ASSOCIATES PROPERTY AS RECORDED IN INSTRUMENT
AS-8454 ALSO BEING PART OF THE PROPERTY SHOWN ON THE OUTLINE PLAN FOR THE
GOODLETT FARMS EAST PLANNED DEVELOPMENT AS RECORDED IN PLAT BOOK 133, PAGE 17
BOTH OF RECORD IN THE SHELBY COUNTY REGISTER’S OFFICE, LOCATED IN SHELBY COUNTY,
TENNESSEE AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT A FOUND IRON PIN AT THE SOUTHWEST CORNER OF THE PROPERTY SHOWN ON
THE FINAL PLAT FOR PHASE 7 OF THE GOODLETT FARMS EAST PLANNED DEVELOPMENT AS
RECORDED IN PLAT BOOK 160, PAGE 32 AT SAID REGISTER’S OFFICE; THENCE S84º50’42”E
ALONG THE SOUTH LINE OF SAID PHASE 7 A DISTANCE OF 282.43 FEET TO THE POINT OF
BEGINNING; THENCE S84º50’42”E AND CONTINUING ALONG THE SOUTH LINE OF SAID PHASE
7 A DISTANCE OF 853.25 FEET TO A POINT ON THE CENTERLINE OF A PROPOSED ROAD;
THENCE S4º39’18”W ALONG THE CENTERLINE OF SAID PROPOSED ROAD A DISTANCE OF 99.03
FEET TO THE POINT ON THE SOUTH LINE OF THE SAID APPLING ASSOCIATES PROPERTY;
THENCE N85º46’44” W ALONG THE SOUTH LINE OF THE SAID APPLING ASSOCIATES PROPERTY
A DISTANCE OF 851.96 FEET TO THE SOUTHWEST CORNER OF THE SAID APPLING ASSOCIATES
PROPERTY; THENCE N4º00’15”E ALONG THE WEST LINE OF THE SAID APPLING ASSOCIATES
PROPERTY A DISTANCE OF 112.93 FEET TO THE POINT OF BEGINNING AND CONTAINING
90,351 SQUARE FEET, OR 2.074 ACRES.

 

-22-



--------------------------------------------------------------------------------

 

EXHIBIT A-3

 

DESCRIPTION OF CONCORD LAND

 

BEING A SURVEY OF PART OF THE SAM N. REAVES, JR., TRUSTEE PROPERTY AS RECORDED
IN INSTRUMENT AA-6492 AND PART OF TRACTS 2, 3, 4, AND 5 OF THE SAM REAVES
TRUSTEE PROPERTY AS RECORDED IN INSTRUMENT BN-2392 ALSO BEING PART OF THE
PROPERTY SHOWN ON THE OUTLINE PLAN FOR THE GOODLETT FARMS EAST PLANNED
DEVELOPMENT AS RECORDED IN PLAT BOOK 133, PAGE 17 AND PART OF THE PROPERTY SHOWN
ON THE OUTLINE PLAN FOR THE GOODLETT FARMS EAST, FIRST ADDITION P.D. AS RECORDED
IN PLAT BOOK 145, PAGE 26, ALL OF RECORD IN THE SHELBY COUNTY REGISTER’S OFFICE,
LOCATED IN SHELBY COUNTY, TENNESSEE AND BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

 

BEGINNING AT A FOUND IRON PIN AT THE SOUTHWEST CORNER OF THE PROPERTY SHOWN ON
THE FINAL PLAT FOR PHASE 7 OF THE GOODLETT FARMS EAST PLANNED DEVELOPMENT AS
RECORDED IN PLAT BOOK 160, PAGE 32 AT SAID REGISTER’S OFFICE; THENCE S84°50’42”E
ALONG THE SOUTH LINE OF SAID PHASE 7 A DISTANCE OF 282.43 FEET TO A POINT ON THE
WEST LINE OF THE APPLING ASSOCIATES PROPERTY (AS-8454); THENCE S4°00’15”W ALONG
THE WEST LINE OF THE SAID APPLING ASSOCIATES PROPERTY AS DISTANCE OF 112.93 FEET
TO THE SOUTHWEST CORNER OF THE SAID APPLING ASSOCIATES PROPERTY; THENCE
S85°46’44”E ALONG THE SOUTH LINE OF THE SAID APPLING ASSOCIATES PROPERTY A
DISTANCE OF 851.96 FEET TO A POINT ON THE CENTERLINE OF A PROPOSED ROAD; THENCE
S4°39’18”W ALONG THE CENTERLINE OF SAID PROPOSED ROAD A DISTANCE OF 220.51 FEET
TO THE POINT OF CURVATURE; THENCE CONTINUING ALONG THE CENTERLINE OF SAID
PROPOSED ROAD FOLLOWING A 500.00 FOOT RADIUS CURVE TO THE RIGHT AN ARC DISTANCE
OF 666.90 FEET (CHORD S42°51’55”W 618.55 FEET) TO THE POINT OF TANGENCY; THENCE
S81°04’32”W ALONG THE CENTERLINE OF SAID PROPOSED ROAD A DISTANCE OF 618.23 FEET
TO THE POINT OF CURVATURE; THENCE ALONG THE CENTERLINE OF SAID PROPOSED ROAD
FOLLOWING A 500.00 FOOT RADIUS CURVE TO THE RIGHT AN ARC DISTANCE OF 659.27 FEET
(CHORD N61°09’04”W 612.54 FEET) TO THE POINT OF TANGENCY; THENCE N23°22’41”W AND
CONTINUING ALONG THE CENTERLINE OF THE SAID PROPOSED ROAD A DISTANCE OF 154.04
FEET TO A POINT ON THE SOUTHEAST LINE OF GOODLETT FARMS PARKWAY (RIGHT-OF-WAY
VARIES); THENCE ALONG THE SOUTHEAST LINE OF SAID GOODLETT FARMS PARKWAY
FOLLOWING A 858.42 FOOT RADIUS CURVE TO THE LEFT AN ARC DISTANCE OF 773.23 FEET
(CHORD N44°31’16”E 747.36 FEET) TO THE POINT OF BEGINNING AND CONTAINING
1,078,283 SQUARE FEET, OR 24.754 ACRES.

 

-23-



--------------------------------------------------------------------------------

 

EXHIBIT B

 

ADDITIONAL PERMITTED EXCEPTIONS

 

-24-



--------------------------------------------------------------------------------

 

EXHIBIT B

 

Permitted Exceptions – Reaves Tract

 

1.   The lien of the following general and special taxes for the year or years
specified and subsequent years: 2002 Shelby County taxes, liens, but not yet due
or payable.

 

2.   Subdivision restrictions, building lines and easements of record in Plat
Book 46, Page 28; Plat Book 55, Page 25; Plat Book 96, Page 7; Plat Book 99,
Page 13; Plat Book 133, Page 17; Plat Book 145, page 26 and Plat Book 155, Page
34, in the Register’s Office of Shelby County, Tennessee,

 

3.   Easements of record in Book 1531, Page 153; Book 1675, Page 352; Book 3543,
Page 55 and Book 3883, Page 331, in the aforesaid Register’s Office.

 

4.   8’ utility easement across southeast portion (no record easement found), as
shown on aforesaid survey.

 

5.   Declaration of Covenants, Conditions and restrictions Application to
Goodlett Farms Corporate Park of record at Instrument No. AM 1121, as amended at
instrument No. AU 8897, in the aforesaid Register’s Office.

 

 

 

 

Reaves

 



--------------------------------------------------------------------------------

 

EXHIBIT B

 

Permitted Exceptions – Appling Tract

 

1.   The lien of the following general and special taxes for the year or years
specified and subsequent years: 2002 Shelby County taxes, liens, but not yet due
or payable.

 

2.   Subdivision restrictions, building lines and easements of record in Plat
Book 46, Page 28; Plat Book 55, Page 25; Plat Book 96, Page 7; Plat Book 99,
Page 13; Plat Book 133, Page 17; in the Register’s Office of Shelby County,
Tennessee,

 

3.   Declaration of Covenants, Conditions and restrictions Application to
Goodlertt Farms Corporate Park of record at Instrument No. AM 1121, as amended
at Instrument No. AU 8897, in the aforesaid Register’s Office.

 

Appling

 



--------------------------------------------------------------------------------

 

EXHIBIT C

 

FORM OF MEMORANDUM OF OPTION TO PURCHASE

 

This document prepared by:

 

Dechert

1717 Arch Street

4000 Bell Atlantic Tower

Philadelphia, PA 19103

Attn: Glenn D. Blumenfeld, Esq.

 

MEMORANDUM OF OPTION TO PURCHASE

 

by and between

 

DAN M. PALMER AND EDWARD A. LABRY III

collectively as Optionor

 

and

 

CONCORD EFS, INC.

as Optionee

 



--------------------------------------------------------------------------------

 

MEMORANDUM OF OPTION TO PURCHASE

 

This Memorandum of Option to Purchase (this “Memorandum”) is made and entered
into as of this         day of July, 2002, by and between DAN PALMER AND EDWARD
A. LABRY III, individuals having an address of 2525 Horizon Lake Drive, Memphis,
TN 38133 (each, an “Optionor” and collectively, together with their respective
heirs, permitted assigns and/or designee(s), “Optionor”) and CONCORD EFS, a
Delaware corporation, with offices at 1100 Carr Road, Wilmington, Delaware 19809
(together with its permitted successors, assigns and/or designee(s),
“Optionee”).

 

BACKGROUND

 

A.    Optionor, contemporaneously with the execution of this Agreement, is
purchasing:

 

i.    An approximately 37.609 acre parcel of ground located on the south side of
Goodlett Farms Parkway and the east side of Charles Bryan Road in Shelby County,
Memphis, Tennessee, together with improvements constructed thereon and all
easements, rights and privileges appurtenant thereto (collectively, the “Reaves
Land”), which constitutes a portion of an approximately 62.363 acre parcel,
consisting of the following five (5) Shelby County tax parcels; (i) district 2,
block 7, parcel 298, (ii) district 2, block 7, parcel 115, (iii) district 2,
block 7, parcel 244, (iv) district 2, block 7, parcel 270, and (v) district 2,
block 7, parcel 271 (collectively, the “Reaves Tract”) as more particularly
described on Exhibit A-1 attached hereto; and

 

ii.    An approximately 1.496 acre parcel of ground located on the south side of
Goodlett Farms Parkway and the east side of Charles Bryan Road in Shelby County,
Memphis, Tennessee, together improvements constructed thereon and all easements,
right and privileges appurtenant thereto (collectively, the “Appling Land”, and
together with the Reaves Land, the “Land”), which constitutes a portion of an
approximately 3.624 acre parcel, also designated as the following Shelby County
tax parcel: district 2, block 7, parcel 296 (collectively the “Appling
Tract”,and collectively with the Reaves Tract, the “Tracts”) as more
particularly described on Exhibit A-2 attached hereto.

 

B.    Optionee, contemporaneously with the execution of this Agreement, is
purchasing the balance of the Tracts (collectively the “Concord Land”)
consisting of (i) an approximately 24.754 acre parcel of the Reaves Tract and
(ii) an approximately 2.128 acre parcel of the Appling Tract(collectively,
subparagraphs (i) and (ii) are referred to as the “Concord Land”), both as more
particularly described on Exhibit A-3 attached hereto. Thereupon, Optionee will
be constructing an approximately 180,000 square foot headquarters office
(including warehouse space) and data center, together with appurtenant parking.

 

C.    Optionor wishes to grant unto Optionee an option to purchase (the
“Option”) followed by a right of first refusal to purchase (the “ROFR”) the Land
together with all furnishings, fixtures and equipment, if any, located thereon
or used in connection therewith (collectively, the “Personalty”), and all
intangible rights relating to the foregoing, and all

 

-2-



--------------------------------------------------------------------------------

permits, licenses, approvals and warranties, if any, relating thereto
(collectively, the “Intangible Property”; and together with the Land and the
Personalty, the “Property”) upon the terms and conditions set forth herein, and
Optionee wishes to accept such option to purchase.

 

TERMS OF OPTION

 

1. The Agreement provides that the Option shall be exercised by Optionee, if at
all, by written notice to be delivered to Optionor not later than five (5) years
after the date hereof, and the ROFR shall be exercised, if at all, during a
period commencing immediately upon the expiration of the five (5)-year Option
period, until the date that is ten (10) years after the date hereof.

 

2. The purchase price for the Property and the other terms of sale under the
Option and the ROFR are set forth in the Agreement.

 

3. This Memorandum is recorded to give notice of the Option and the ROFR and
nothing contained herein shall be deemed to modify, change, supersede, limit or
abridge any term or condition of the Agreement.

 

All of the terms and conditions of the Agreement are incorporated herein by
reference as though set forth fully herein.

 

[SIGNATURES ON FOLLOWING PAGE]

 

-3-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Memorandum as of the
day and year first above written.

 

 

OPTIONOR:

DAN M. PALMER

--------------------------------------------------------------------------------

 

 

EDWARD A. LABRY III

--------------------------------------------------------------------------------

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

-4-



--------------------------------------------------------------------------------

 

                                          of
                                   :

                                                                         
        :             ss

County of                                                                 :

 

On the day      of                     , 2002, before me, subscriber, a Notary
Public in and for the                      and County aforesaid, personally
appeared and acknowledged himself to be DAN M. PALMER, and that he, being
authorized to do so, executed the foregoing instrument for the purposes therein
contained.

 

WITNESS my hand and seal the day and year aforesaid

 

[Notarial Seal]

 

My Commission Expires:

 

--------------------------------------------------------------------------------

    Notary Public

 

                                          of                                  :

                                      
                                         :             ss

County of                                                               :

 

On the      day of                     , 2002, before me, subscriber, a Notary
Public in and for the                      and County aforesaid, personally
appeared and acknowledged himself to be EDWARD A. LABRY, III, and that he, being
authorized to do so, executed the foregoing instrument for the purposes therein
contained.

 

WITNESS my hand and seal the day and year aforesaid

 

[Notarial Seal]

 

My Commission Expires:

 

--------------------------------------------------------------------------------

    Notary Public

 

-5-



--------------------------------------------------------------------------------

 

OPTIONEE:

 

CONCORD EFS, INC., a Delaware corporation

BY:

 

 

--------------------------------------------------------------------------------

   

    Name:

    Title:

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

-6-



--------------------------------------------------------------------------------

 

                                          of                                 :

                                                                              :
            ss

County of                                                              :

 

On the      day of                 , 2002, before me, subscriber, a Notary
Public in and for the                  and County aforesaid, personally appeared
                     who acknowledged himself to be                      of
CONCORD EFS, INC., a Delaware corporation, and that he, being authorized to do
so, executed the foregoing instrument for the purposes therein contained by
signing the name of the Company by himself as such officer.

 

WITNESS my hand and seal the day and year aforesaid

 

[Notarial Seal]

 

My Commission Expires:

 

--------------------------------------------------------------------------------

    Notary Public

 

-7-



--------------------------------------------------------------------------------

 

EXHIBIT A-l

to Memorandum of Option to Purchase

 

Description of the Reaves Land

 



--------------------------------------------------------------------------------

 

EXHIBIT A-2

to Memorandum of Option to Purchase

 

Description of Appling Land

 

 

-2-



--------------------------------------------------------------------------------

EXHIBIT A-3

to Memorandum of Option to Purchase

 

Description of Concord Land



--------------------------------------------------------------------------------

CONCORD EFS, INC.

1100 Carr Road

Wilmington, DE 19809

 

November 22, 2002

 

VIA FAX AND FEDEX

 

Dan M. Palmer and Edward A Labry III

2525 Horizon Lake Drive

Memphis, TN 38133

Attn: Dan M. Palmer

Fax: 901.381.5575

 

Re:    Exercise Notice for Purchase Option for Reaves Land and Appling Land

 

Dear Messrs. Palmer and Labry:

 

Pursuant to the terms of a certain Option to Purchase Agreement, dated as of
July 17, 2002 (the “Option Agreement”) by and between Dan Palmer and Edward A.
Labry III (collectively, “Optionor”), on the one hand, and Concord EFS, Inc., a
Delaware corporation (“Optionee”) on the other hand, Optionor granted Optionee
an option to purchase an approximately 37.669 acre parcel of ground located on
the south side of Goodlett Farms Parkway and the east side of Charles Bryan Road
in Shelby County, Memphis, Tennessee, as such property is more fully described
in the Option Agreement (the “Reaves Land”) and an approximately 1.496 acre
parcel of ground contiguous to the Reaves Land, as such property is more fully
described in the Option Agreement (the “Appling Land”). Capitalized terms used
herein without separate definition shall have the same meanings as in the Option
Agreement.

 

Pursuant to Section 3 of the Option Agreement, Optionee does hereby give
Optionor notice of its exercise of the Option to purchase the Property. This
notice constitutes the Exercise Notice. As required by Section 3 of the Option
Agreement:

 

  a.   Optionee’s initial determination of the Purchase Price is that the
Purchase Price shall be $2,930,372.53, which is the price paid by Optionor at
the closing on its acquisition of the Property.

 

  b.   The Closing Date (as such term is defined in the Option Agreement) shall
be December 23, 2002, or such other date as agreed to by Optionor and Optionee.

 

Please do not hesitate to call with any questions you may have.

 

Sincerely,

 

Edward T. Haslam

on behalf of Concord EFS, Inc.

 

cc:   Jim Smith, Esq., Smith & Smith Law Firm (Fax: 901.683.0223)

Glenn D. Blumenfeld, Esq. Dechert



--------------------------------------------------------------------------------

 

Daniel W. Simcox, Esq., Dechert

 

 



--------------------------------------------------------------------------------

 

CONCORD EFS, INC.

1100 Carr Road

Wilmington, DE 19809

 

December 20, 2002

 

VIA FAX AND FEDEX

 

Dan M. Palmer and Edward A Labry III

2525 Horizon Lake Drive

Memphis, TN 38133

Attn: Dan M. Palmer

Fax: 901.381.5575

 

Re:    Purchase Option for Property in Memphis, TN

 

Dear Messrs. Palmer and Labry:

 

Pursuant to the terms of a certain Option to Purchase Agreement, dated as of
July 17, 2002 (the “Option Agreement”) by and between Dan Palmer and Edward A.
Labry III (collectively, “Optionor”), on the one hand, and Concord EFS, Inc., a
Delaware corporation (“Optionee”) on the other hand, Optionor granted Optionee
an option to purchase an approximately 37.669 acre parcel of ground located on
the south side of Goodlett Farms Parkway and the east side of Charles Bryan Road
in Shelby County, Memphis, Tennessee, as such property is more fully described
in the Option Agreement (the “Reaves Land”) and an approximately 1.496 acre
parcel of ground contiguous to the Reaves Land, as such property is more fully
described in the Option Agreement (the “Appling Land”). Optionor properly
exercised the Option pursuant to an Option Notice dated November 22, 2002.
Capitalized terms used herein without separate definition shall have the same
meanings as in the Option Agreement.

 

From discussions this week, we understand that you wish to reschedule the
Closing Date from December 23, 2002 to December 30 or 31, 2002. This letter will
evidence our agreement to reschedule the Closing Date to December 31, 2002, or
such earlier date as agreed to by Optionor and Optionee in writing.

 

Please do not hesitate to call with any questions you may have.

 

Sincerely,

 

/s/ Edward T. Haslam

 

Edward T. Haslam

on behalf of Concord EFS, Inc.

 

Acknowledged and Agreed:

 

/s/ Dan Palmer

--------------------------------------------------------------------------------

     

/s/ Edward A. Labry III

--------------------------------------------------------------------------------

Dan Palmer

     

Edward A. Labry III

 



--------------------------------------------------------------------------------

 

cc:   J. Richard Buchignani, Esq. (Fax: 901.381.5533)

Jim Smith, Esq., Smith & Smith Law Firm (Fax: 901.683.0223)

Daniel W. Simcox, Esq., Dechert (Fax: 215.655.2922)